James E /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 18, 2015

                                      No. 04-15-00670-CV

                                        Berenice C. DIAZ,
                                            Appellant

                                                 v.

                                       James E. MONNIG,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-13493
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        The clerk’s record was due December 15, 2015, but it was not filed. On December 16, the
clerk filed a notification of late record stating the clerk’s record was not filed because appellant
has not paid or made arrangements to pay the clerk’s fee to prepare the record and appellant is
not entitled to the record without paying the fee.

        We order appellant, Berenice C. Diaz, to provide written proof to this court by
December 28, 2015 that either (1) the clerk’s fee has been paid or arrangements satisfactory to
the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk’s fee. See Tex. R. App. P. 20.1 and 35.3(a). If appellant fails to
file such proof within the time provided, this appeal will be dismissed for want of prosecution.
See Tex. R. App. P. 37.3(b).

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court